Case 2:19-cr-20026-GAD-EAS ECF No. 130-2 filed 01/02/20 PagelD.930 Page 1 of 24

Exhibit B

Karnati Guilty Plea Colloquy
Case 2:19-cr-20026-GAD-EAS ECF No. 130-2 filed 01/02/20 PagelD.931 Page 2 of 24
Case 2:19-cr-20026-GAD-EAS ECF No. 121 filed 11/07/19 PagelD.810 Page 1 of 23

 

 

 

il UNITED STATES DISTRICT COURT
BASTERN DISTRICT OF MICHIGAN
2 SOUTHERN DIVISION
3 UNITED STATES OF AMERICA,
4 Plaintiff,
5 Vv ? No. 19-cr-20026
6
PHANIDEEP KARNATI,
7
Defendant.
8 /
9
PLEA
10
BEFORE THE HONORABLE GERSHWIN A. DRAIN
Lai UNITED STATES DISTRICT JUDGE
Theodore Levin United States Courthouse
12 231 West Lafayette Boulevard
Detroit, Michigan
13 Thursday, September 26, 2019
14 APPEARANCES:
15
For the Plaintiff: MR. BRANDON HELMS
16 MR. RONALD W. WATERSTREET
MR. TIMOTHY P. MCDONALD
17) United States Attorney's Office
211 W. Fort Street
18 Detroit, Michigan 48226
(313) 226-9639
19 (313) 226-9100
(313) 226-0221
20
21 For the Defendant: MS. ANJALI PRASAD
PRASAD LEGAL, PLLC
22 117 W Fourth Street, Suite201
Royal Oak, Michigan 48067
23 (248) 733-5006
24
Reported by: Merilyn J. Jones, RPR, CSR
25 Official Federal Court Reporter
merilyn_jones@mied.uscourts.gov

 

 
Case 2:19-cr-20026-GAD-EAS ECF No. 130-2 filed 01/02/20 PagelD.932 Page 3 of 24
Case 2:19-cr-20026-GAD-EAS ECF No. 121 filed 11/07/19 PagelD.811 Page 2 of 23

 

1 TABLE OF CONTENTS

2 WITNESSES: PLAINTIFF PAGE
None

 

WITNESSES: DEFENDANT
4 None

 

5 OTHER MATERIAL IN TRANSCRIPT:
Proceedings 3

EXHIBITS: Identified Received
7 None

10
rt
12
13
14
15
16
17
18
19
20
21
22
23

24

25

 

 

 
Case 2:19-cr-20026-GAD-EAS ECF No. 130-2 filed 01/02/20 PagelD.933 Page 4 of 24
Case 2:19-cr-20026-GAD-EAS ECF No.121 filed 11/07/19 PagelD.812 Page 3 of 23

10

11

12

13

14

15

16

ey

18

19

20

21

22

23

24

25

 

 

Detroit, Michigan

Thursday, September 26, 2019 - 11:12 a.m.

THE CASE MANAGER: All rise. The United States
District Court for the Eastern District of Michigan is now in
session. The Honorable Gershwin A. Drain presiding.

You may be seated.

The Court calls the criminal matter United States
of America versus Phanideep Karnati. Case Number
19-er-20026-3.

Counsel, please state your appearances for the
record.

MR. HELMS: Good morning, your Honor. Brandon
Helms on behalf of the United States.

MR. WATERSTREET: Ronald Waterstreet appearing on
behalf the United States.

Good morning.

MR. MCDONALD: And Tim McDonald appearing on
behalf of the United states.

Good morning, your Honor.

THE COURT: All right. Good morning, gentlemen.

MS. PRASAD: Hi, judge. Good morning to you.
Anjali Prasad representing Phanideep Karnati.

THE COURT: All right. Good morning to you also.

All right. As I understand it, Mr. Karnati wants

to tender a plea of guilty to the charge; is that correct?

 

 
Case 2:19-cr-20026-GAD-EAS ECF No. 130-2 filed 01/02/20 PagelD.934 Page 5 of 24
Case 2:19-cr-20026-GAD-EAS ECF No. 121 filed 11/07/19 PagelD.813 Page 4 of 23

LQ

del.

12

13

14

15

16

17

18

19

20

21

ae

23

24

25

 

 

MS. PRASAD: Yes, sir. Without a Rule 11.

THE COURT: Okay. All right. Then, you all want

to approach the podium there, counsel and Mr. Karnati.

And he's pretty fluid in English?

MS. PRASAD: He is, judge, but I will be -- I'll

go back and forth with him between Hindi and English as

necessary.

THE COURT: Okay.

MS. PRASAD: So, it might take a few more minutes

than normal, but I'm fully competent to —-

THE COURT: Okay.
MS. PRASAD: -- speak with him in both languages.
THE COURT: All right. Good enough. Good enough.

All right. Any matters to put on the record prior

to Mr. Karnati pleading guilty?

MR. HELMS: Your Honor, for the government, I

would only note that we did offer a Rule ll, but it was

rejected.

THE COURT: Okay.
MS. PRASAD: Yes, sir.

THE COURT: Okay. All right, then, I'm going to

have my case manager administer an oath to Mr. Karnati.

THE CASE MANAGER: Please raise your right. Do

you solemnly swear or affirm that the testimony you are about

to give to the Court in the matter here pending shall be the

 

 
Case 2:19-cr-20026-GAD-EAS ECF No. 130-2 filed 01/02/20 PagelD.935 Page 6 of 24

Case 2:19-cr-20026-GAD-EAS ECF No. 121 filed 11/07/19 PagelD.814 Page 5 of 23

10

11

12

LS

14

15

16

17

18

LS

20

21

ae

23

24

25

 

 

truth, the whole truth, and nothing but the truth?

THE DEFENDANT: Yes, ma'am.

THE CASE MANAGER: Please state your full name for
the record and spell your last name.

THE DEFENDANT: Phanideep Karnati is my full name.
My last name is K, as in king; A, as in apple; R, as in Randy;
N, as in Nancy; A, as in apple; T as in Tennessee; I, as in
igloo.

THE COURT: Okay. All right. Mr. Karnati, do you
understand that you are now under oath and if you answer any of
my questions falsely, your answers may later be used against
you in a separate prosecution for perjury or false statement;
do you understand that?

THE DEFENDANT: Yes, sir.

THE COURT: And how old are you?

THE DEFENDANT: I'm 37 years old.

THE COURT: Okay. And how far did you go in
school?

THE DEFENDANT: Like I completed my master's ——

THE COURT: Okay.

THE DEFENDANT: -- from the University of
Louisville, Kentucky, sir.

And I am also pursuing my PhD from the same
university.

THE COURT: Did you say you're working on your PhD

 

 
Case 2:19-cr-20026-GAD-EAS ECF No. 130-2 filed 01/02/20 PagelD.936 Page 7 of 24
Case 2:19-cr-20026-GAD-EAS ECF No. 121 filed 11/07/19 PagelD.815 Page 6 of 23

10

11

12

13

14

15

16

L7

18

19

20

21

22

23

24

25

 

 

or you have completed your PhD?

THE DEFENDANT: I'm working on my PhD. I completed
my master's, sir.

THE COURT: Okay. So how far along are you?

THE DEFENDANT: It takes a lot of time, sir.
Close to three and a half years as of now I'm -- I joined very
recently. It may take three and a half years to five years.

THE COURT: Okay. All right.

So, have you been PWaKeE recently for any type of
mental illness or addiction to alcohol or narcotics?

THE DEFENDANT: No, sir.

THE COURT: Okay. Are you currently under the
influence of any drugs, medication, or alcoholic beverage?

THE DEFENDANT: No, sir.

THE COURT: And have you previously received a
copy of the indictment that's been returned against you?

THE DEFENDANT: Yes, sir.

THE COURT: And have you had a chance to speak
with your attorney about it?

THE DEFENDANT: Yes, sir.

THE COURT: And has she been able to answer any
questions you have about it?

THE DEFENDANT: Yes, sir.

THE COURT: Okay. And so are you satisfied with

the advice and counsel you've received from her up to this

 

 
Case 2:19-cr-20026-GAD-EAS ECF No. 130-2 filed 01/02/20 PagelD.937 Page 8 of 24

Case 2:19-cr-20026-GAD-EAS ECF No. 121 filed 11/07/19 PagelD.816 Page / of 23

10

11

12

Ls

14

15

16

17

18

19

20

21

22

23

24

25

 

 

point?

THE DEFENDANT: Yes, sir.

THE COURT: Okay. All right. And, let's see, do
you understand that the normal maximum sentence for this
offense is a sentence of up to five years in prison and the
maximum fine is an amount up to $250,000; do you understand
that?

THE DEFENDANT: Yes, sir.

THE COURT: And I think the maximum supervised
release for this offense, is it three years or five years?

MS. PRASAD: Three years, your Honor.

THE COURT: Three years. Okay.

So you understand the maximum supervised release,
which would be after custody, would be three years, you
understand that?

THE DEFENDANT: Yes, sir.

THE COURT: Okay. All right. So, has anyone made
any promises to you about this plea?

THE DEFENDANT: No, sir.

THE COURT: Has anyone forced you to plead guilty?

THE DEFENDANT: No, sir.

THE COURT: Has anyone threatened you to plead
guilty?

THE DEFENDANT: No, sir.

THE COURT: And are you doing it freely and

 

 
Case 2:19-cr-20026-GAD-EAS ECF No. 130-2 filed 01/02/20 PagelD.938 Page 9 of 24
Case 2:19-cr-20026-GAD-EAS ECF No.121 filed 11/07/19 PagelD.817 Page8 of 23

10

11

12

1.3

14

La

16

17

18

LS

20

21

22

23

24

25

 

 

voluntarily?

THE DEFENDANT: Yes, sir.

THE COURT: And are you pleading guilty because
you are guilty?

THE DEFENDANT: Yes, Sir.

THE COURT: Okay. All right. So, do you have any
prior convictions at all?

THE DEFENDANT: No, sir.

THE COURT: Okay. You've never been in any
trouble before?

THE DEFENDANT: No, sit.

THE COURT: Okay. All right. So, do you
understand that once I accept your plea, you will stand
convicted of a felony charge; do you understand that?

THE DEFENDANT: Yes, sir.

THE COURT: Okay. And you understand that, you
know in this country, and other countries, having a felony
conviction affects your rights to do certain things?

For example, here you can't possess a firearm; you
can't hold certain offices; you can't get certain licenses; you
can't sit on juries. There's a lot of other consequences other
than jail or money that go along with having a felony
conviction, you understand that?

THE DEFENDANT: Yes, Sir.

THE COURT: And are you a citizen of India?

 

 
Case 2:19-cr-20026-GAD-EAS ECF No. 130-2 filed 01/02/20 PagelD.939 Page 10 of 24
Case 2:19-cr-20026-GAD-EAS ECF No. 121 filed 11/07/19 PagelD.818 Page 9 of 23

10
11
1?
te
14
LS
16
17
18
LS
20
21
we
23
24

25

 

 

THE DEFENDANT: Yes, sir. I'm a citizen of India.

THE COURT: Okay. And you are not a U.S. Citizen?

THE DEFENDANT: No, sir. I'm not a U.S. Citizen.

THE COURT: And do you understand that entering
this plea will probably affect your right to stay in this
country. |

THE DEFENDANT: Yes, sir.

THE COURT: And you understand that you may be
deported as a result of this?

THE DEFENDANT: Yes, sir.

THE COURT: All right. And you also understand
that in a few months from now I will be sentencing you, and I
don't know exactly what the sentence is going to be, but [I'll
be looking at a presentence report on your case, that's a
report that may be 10 to 20 or 25 pages about you and your
background and your history and about this case. I'll be
looking at that.

Have the guidelines been computed on Mr. Karnati's
case?

MS. PRASAD: Your Honor, I did where I think the
guidelines are going to come at.

THE COURT: Okay.

MS. PRASAD: My client understands this is where I
feel the guidelines are.

THE COURT: Okay.

 

 
Case 2:19-cr-20026-GAD-EAS ECF No. 130-2 filed 01/02/20 PagelD.940 Page 11 of 24
Case 2:19-cr-20026-GAD-EAS ECF No. 121 filed 11/07/19 PagelD.819 Page 10 of 23

10

el:

12

13

14

15

16

17

Ls

£3

20

21

22

23

24

29

10

 

 

MS. PRASAD: I've advised him where the government
feels the guidelines are ari that we really won't know where
the guidelines end up until the PSR comes, both parties lodge
their objections, and your Honor rules on AE

THE COURT: Okay. That's correct.

But I'm just curious, what's the government's
position on this case as far as the guidelines go?

MR. HELMS: Your Honor, the Government believes
the guidelines will be 24 to 30 months.

THE COURT: And what's your position?

MS. PRASAD: I think it might come out a little
lower, your Honor.

THE COURT: Okay.

MS. PRASAD: JI have it coming out at 18 to 24

months.

THE COURT: Okay. Okay.

Just so you know, Mr. Karnati, those are, that's
the parameter of your guidelines. I don't know what, which one

I'll be adopting, but I'll be adopting one or the other more
than likely, you understand that?

THE DEFENDANT: Yes, sir.

THE COURT: All right. And there's also some
other laws that I have to look at in terms of imposing
sentence, some statutory provisions, and so do you understand I

will be looking at all of those things when I impose sentence

 

 
Case 2:19-cr-20026-GAD-EAS ECF No. 130-2 filed 01/02/20 PagelD.941 Page 12 of 24

Case 2:19-cr-20026-GAD-EAS ECF No. 121 filed 11/07/19 PagelD.820 Page 11 of 23

10
ae)
12
13
14
15
16
1’)
(18
Lo
20
21
ae
23
24

20

11

 

 

on your case, you understand that?
THE DEFENDANT: Yes, sir.

THE COURT: Okay. All right. And I know that

‘your trial rights have been discussed with you, but I'm

required under the court rules to go over them again with you
here in court on the record.

Do you understand that you previously had a not
guilty plea entered on your behalf and you could continue with
that if you want to, you understand that?

THE DEFENDANT: Yes, sir.

THE COURT: Okay. And if you wanted to you could
have a trial on this case and your trial could be either by
jury or you could have a trial by judge if the government and I
agree to that, you understand that?

THE DEFENDANT: Yes, Sir.

THE COURT: Okay. And do you also understand that
at a trial you'd have the right to be presumed innocent and i
government would have to prove you guilty beyond a reasonable
doubt, you understand that?

THE DEFENDANT: Yes, sir.

THE COURT: And then also at a trial your attorney
could represent you throughout the case and do everything that
lawyers do during trials, you understand that?

THE DEFENDANT: Yes, sir.

THE COURT: Okay. And also at a trial the

 

 
Case 2:19-cr-20026-GAD-EAS ECF No. 130-2 filed 01/02/20 PagelD.942 Page 13 of 24
Case 2:19-cr-20026-GAD-EAS ECF No.121 filed 11/07/19 PagelD.821 . Page 12 of 23

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

12

 

 

government would have to bring in witnesses to testify against
you, and your attorney could question and cross-examine those
witnesses, and also at a trial you could testify if you wanted
to or if you decided you didn't want to testify, that wouldn't
be used against you in any way, you understand that?

THE DEFENDANT: Yes, sir.

THE COURT: Okay. And then, lastly, as far as
your rights go, if you elected to have a trial, and you wanted
to call some witnesses to testify for you, I would help you
bring in witnesses with subpoenas, you understand that?

THE DEFENDANT: — Sar.

THE COURT: Okay. All right. Then, is it pretty
clear to you that by pleading guilty to this charge you give up
all of those rights and you will stand convicted of the charge
here, you understand that?

THE DEFENDANT: Yes, sir.

THE COURT: Okay. All right.

All right. Let's see, this case alleges, or this
indictment charges you with conspiracy to commit visa fraud and
to harbor aliens.

So tell me what your involvement in the case was.

MS. PRASAD: Your Honor, we've prepared a script
for my client to read, after which I will probably ask some
follow-up questions.

THE COURT: Okay.

 

 
Case 2:19-cr-20026-GAD-EAS ECF No. 130-2 filed 01/02/20 PagelD.943 Page 14 of 24
Case 2:19-cr-20026-GAD-EAS ECF No. 121 filed 11/07/19 PagelD.822 Page 13 of 23

10

11

12

13

14

8

16

1]

18

19

20

24

Ze

23

24

25

13

 

 

MS.

THE
proceed here.

MS.

THE
judge, sir.

THE

THE

the opportunity.

THE

you can.

THE

THE

THE

PRASAD: So, go ahead.

COURT: That's a perfectly legitimate way to

PRASAD: Thank you, judge.

DEFENDANT: Good afternoon, sir, respected

COURT: Okay.

DEFENDANT: Thank you so much for giving me

COURT: Try to speak slow and as clearly as

DEFENDANT: Sure, sir.

COURT: Okay.

DEFENDANT: So, I talked to Santosh Sama in

the fall of 2017 on the phone for the first time regarding the

Farmington University admissions. Between —~

THE

COURT: Regarding?

Slow down and talk a little louder. Okay.

MS.

THE

5o%

THE

THE

PRASAD: Start over again.

DEFENDANT: Sure.

I talked to Santosh Sama in the fall 2017 --
COURT: Okay.

DEFENDANT: -— for the first time on the

phone, and between December 2017 and March 2018 I referred 39

students to the Farmington University.

 

 
Case 2:19-cr-20026-GAD-EAS ECF No. 130-2 filed 01/02/20 PagelD.944 Page 15 of 24
Case 2:19-cr-20026-GAD-EAS ECF No. 121 filed 11/07/19 PagelD.823 Page 14 of 23

10

11

12

L3

14

15

16

17

18

19

20

21

22

23

24

25

14

 

 

In total I was paid approximately dollar twelve
thousand for referring the students to the Farmington
University.

The first time and only time I came to Michigan
and meet with any person from the Farmington University was
June 2018. I did not refer any students to the Farmington
after that meeting.

In December 2018 I was invited to attend a second
meeting at Farmington University. On January 13, 2019 I came
to Michigan to attend this meeting and was arrested on that
same day.

I'm on Hl work visa and was never enrolled in the
Farmington University.

THE COURT: You were never enrolled?

THE DEFENDANT: I never enrolled in the Farmington
University.

My visa status was never dependent on being a
student in the Farmington University.

THE COURT: Okay.

MS. PRASAD: I have a few follow-up questions,
your Honor.

THE COURT: Okay.

MS. PRASAD: Mr. Karnati, you believed that the
students you referred were taking online classes at Farmington

University, correct?

 

 
Case 2:19-cr-20026-GAD-EAS ECF No. 130-2 filed 01/02/20 PagelD.945 Page 16 of 24
Case 2:19-cr-20026-GAD-EAS ECF No. 121 filed 11/07/19 PagelD.824 Page 15 of 23

10

11

12

13

14

15

16

17

18

19

20

ZA.

22

a3

24

25

15

 

 

THE DEFENDANT: Yes.

MS. PRASAD: But you understand that Fl students
cannot lawfully maintain their status by attending all online
courses, correct?

THE DEFENDANT: Yes, ma'am.

MS. PRASAD: That's all I needed to ask, your
Honor.

THE COURT: Okay. All right.

All right, then, are both sides satisfied with the
factual basis for the plea?

MR. HELMS: Your Honor, the government has a few
follow-up questions.

THE COURT: Okay.

MR. HELMS: Mr. Karnati, you were aware that the
University of Farmington did not have any in-person classes?

THE DEFENDANT: Yes, sir.

MR. HELMS: And so, you knew that if a student
were, that you recruited were to attend the university, because
only online classes was not valid, you knew that they could not
maintain their lawful status by going to the University of
Farmington?

THE DEFENDANT: Yes, sir.

MR. HELMS: Do you also acknowledge that the main
purpose of the school was for the students just to maintain

their status in the United States?

 

 
Case 2:19-cr-20026-GAD-EAS ECF No. 130-2 filed 01/02/20 PagelD.946 Page 17 of 24
Case 2:19-cr-20026-GAD-EAS ECF No. 121 filed 11/07/19 PagelD.825 Page 16 of 23

10

11

12

13

14

LD

16

17

18

19

20

21

Bo

23

24

20

16

 

 

MS. PRASAD: TI don't think my client could speak
to the main purpose of the school. He can talk about his
conduct.

‘MR. HELMS: With respect to the students you
recruited to the university, is it your understanding that the
purpose of them signing up with the university in Farmington
was to maintain their status in the United States?

THE DEFENDANT: I always believed that is one of
the purpose, but that is not the only purpose.

MR. HELMS: But you, as I think we just went over,
you did know that the students you recruited, because they were
not taking any in-person classes, could not maintain their
status through the University of Farmington?

THE DEFENDANT: Yes, Sir.

MR. HELMS: And they could not maintain it by law
because they had to have at least one in-person class, or they
had to have in-person classes?

THE DEFENDANT: Yes, sir.

MR. HELMS: The government is satisfied, your
Honor.

THE COURT: Okay. All right. Then, are counsel
also satisfied that I've complied with Rule 11 in terms of
taking the plea?

MR. HELMS: Yes, your Honor.

MS. PRASAD: Yes, your Honor.

 

 
Case 2:19-cr-20026-GAD-EAS ECF No. 130-2 filed 01/02/20 PagelD.947 Page 18 of 24
Case 2:19-cr-20026-GAD-EAS ECF No. 121 filed 11/07/19 PagelD.826 Page 17 of 23

10

11

Le

LS

14

15

16

17

18

19

20

2d

22

ae

24

29

17

 

 

THE COURT: Okay. All right. Then, I'm going to
find that in this case with regard to Mr. Karnati that he is
competent and capable of entering an informed plea. He's aware
of the nature of the charges and the consequences of the plea,
and that the plea of guilty is a knowing and voluntary plea
supported by an independent factual basis as to each of the
essential elements of the offense, and so the plea is therefore
accepted and I'm going to find Mr. Karnati guilty of the
offense that's charged.

And I'm going to refer the matter to the probation
department for a presentence investigation and report.

And I'm going to schedule the sentencing for?

THE CASE MANAGER: January 7th, 2020 at 2:30 p.m.

THER COURT: Okay. Anything else we need to take
up on the case at this point?

MS. PRASAD: There is just one more issue, your
Honor, which is I just wanted to put on the record that my
client and I did consult with an immigration attorney and the
immigration consequences of this case.

My client had an attorney, but we actually hired
somebody here in Michigan to consult with us, correct?

THE DEFENDANT: Yes, ma'am.

MS. PRASAD: As such, he has been fully apprised
both by myself and the immigration attorney of the immigration

consequences of tendering this plea today.

 

 
Case 2:19-cr-20026-GAD-EAS ECF No. 130-2 filed 01/02/20 PagelID.948 Page 19 of 24
Case 2:19-cr-20026-GAD-EAS ECF No. 121 filed 11/07/19 PagelD.827 Page 18 of 23

10

ded:

12

13

14

15

16

7

18

£9

20

21

22

23

24

25

 

 

18
THE COURT: Okay.
THE DEFENDANT: Thank you, ma'am. Yes, ma'am.
THE COURT: All right.
MR. HELMS: From the government, your Honor, just
two minor points: For sentencing purposes I believe there will
be forfeiture issues and restitution issues. I'm not aware of

what the specific details are at this moment, but I just wanted
to note that for the record.

THE COURT: Okay.

Do you understand that, Mr. Karnati?

THE DEFENDANT: Yes, sir.

THE COURT: Okay. All right.

Anything else?

MS. PRASAD: Not from me, your Honor.

MR. HELMS: Not from the government, your Honor.

THE COURT: All right, then, we'll -- let's see,
he's been on bond and there's no reason it's not to continue
the bond?

MS. PRASAD: No, judge. There's -- he hasn't had
a single bond issue.

THE COURT: Okay. And so what's ——

MR. HELMS: Not at this time from the government,
your Honor.

THE COURT: What's his -- he's still working?

MS. PRASAD: He's working, judge.

 

 
Case 2:19-cr-20026-GAD-EAS ECF No. 130-2 filed 01/02/20 PagelD.949 Page 20 of 24
Case 2:19-cr-20026-GAD-EAS ECF No. 121 filed 11/07/19 PagelD.828 Page 19 of 23

LO

11

12

13

14

LS

16

17

18

Ls

20

Al,

22

23

24

20

19

 

 

He lives in Kentucky and he's working.

THE COURT: Okay.

I thought he was living in Connecticut or
something.

THE DEFENDANT: Hartford, Connecticut.

THE COURT: Okay.

MS. PRASAD: He's got a project assignment in
Hartford, Connecticut.

THE COURT: Okay.

MS. PRASAD: So he has worked out, I worked out
with AUSA McDonald and the probation officer how to facilitate
that and everybody has more or less said it was fine.

I would like to say that his driver's license is
going to expired prior to sentencing, so I don't know if that's
something we can —-- at some point we need to get his passport
back to renew the driver's license.

Is that something we can do?

THE COURT: I don't have a problem with it at all.

MS. PRASAD: So, how ever we need to work it out,
but, obviously, he needs that driver's license during the
pendency of the case and he needs it to get to Connecticut.

THE COURT: Okay. When does it expire?

THE DEFENDANT: January 9th, sir.

MS. PRASAD: So, I would think we would need the,

I would ask for the passport maybe a month in advance. I can

 

 
Case 2:19-cr-20026-GAD-EAS ECF No. 130-2 filed 01/02/20 PagelD.950 Page 21 of 24
Case 2:19-cr-20026-GAD-EAS ECF No. 121 filed 11/07/19 PagelD.829 Page 20 of 23

10

LL

12

13

14

15

16

17

18

19

20

21

Ale

23

24

25

20

 

 

personally get it all done, but he needs the passport to renew
the driver's license.

THE COURT: Okay. I don't have any problem with
him using the passport solely for the purpose of getting his
driver's license.

MR. WATERSTREET: Your Honor, there's -- as a
result of the defendant's guilty plea, it may affect his
ability to maintain his H1B status. If that happens, then his
ability to lawfully stay in the United States may be affected,
too, and his ability to get a driver's license here in the
United States may be affected.

So, I say we just cross the bridge when we come to
ita

MS. PRASAD: Well, I can speak to that, your
Honor, because we've been working with the immigration attorney
and while that might happen, it won't happen before you render
your judgment of sentence.

So, we still need -- we can't just renew the
driver's license the day it expires.

THE COURT: Okay.

MR. WATERSTREET: I'm not sure I agree that it's
dependent upon your finding, your sentencing, your Honor.

THE COURT: Okay. Well, I'm going to order that
he be given his passport for the purpose of getting a driver's

license or extending his driver's license.

 

 
Case 2:19-cr-20026-GAD-EAS ECF No. 130-2 filed 01/02/20 PagelD.951 Page 22 of 24
Case 2:19-cr-20026-GAD-EAS ECF No. 121 filed 11/07/19 PagelD.830 Page 21 of 23

10

11

12

13

14

15

16

ae

18

19

20

21

22

23

24

By)

21

 

 

And that’s my order, and if you want to submit a
brief saying that I shouldn't do that, I'm open to looking at
it if, in fact, I'm doing something that's contrary to law.

But if I have the discretion to do it, I'm going
to order and require that he be given his passport for the sole
purpose of renewing his driver's.

MR. WATERSTREET: For what it's worth, your Honor,
one of the reasons we agreed to allow him to remain on bond is
the fact he would not have a passport for fear of flight.

THE COURT: Well, if you want to go with counsel
to help maintain custody of the passport and assure that Lt
doesn't go in some other direction, you're welcome to do that,
or if you want an agent or somebody to go with her to make sure
that she doesn't do anything untoward with the passport, you're
welcome to do that.

But I think he should be able to do that -- and I
don't know what I'm going to do. You know, a lot of times, Lf
he's really been good on bond, and he doesn't mess up at all,
and even if I impose a custody sentence on him, I'll let him, I
may let him stay out, I don't know, and allow him to drive
pending the designation of the facility that he's to serve a
sentence at.

So, you know, he may be at liberty even after the
sentencing date. I don't know.

MR. WATERSTREET: IT understand.

 

 
Case 2:19-cr-20026-GAD-EAS ECF No. 130-2 filed 01/02/20 PagelD.952 Page 23 of 24
Case 2:19-cr-20026-GAD-EAS ECF No. 121 filed 11/07/19 PagelD.831 Page 22 of 23

10

La

12

13

14

15

16

17

18

ds

20

21

22

23

24

25

 

 

22

THE COURT: Okay.

MR. WATERSTREET: I was going to suggest, your
Honor, that counsel and I, we can talk, we can work out an
arrangement to fulfill the Court's desires, but dealing with
the passport we would like to maintain some control and the
Court I'm sure understands.

THE COURT: I do. Ido. It's challenging, but I

know you all can rise to the challenge.
MR. WATERSTREET: We can do it.
THE COURT: Anything else?
MS. PRASAD: Thank you, judge.
THE DEFENDANT: Thank you, so much, sir.
THE COURT: Okay. We'll be in recess, then.
THE CASE MANAGER: All rise.
Court is in recess.

(At 11:36 a.m. proceedings concluded)

 

 
Case 2:19-cr-20026-GAD-EAS ECF No. 130-2 filed 01/02/20 PagelID.953 Page 24 of 24
Case 2:19-cr-20026-GAD-EAS ECF No. 121 filed 11/07/19 PagelD.832 Page 23 of 23

 

 

23
1 CERTIFICATE
2 I, Merilyn J. Jones, Official Court Reporter of the
3 United States District Court, Eastern District of Michigan,

4 appointed pursuant to the provisions of Title 28, United States
Dy Code, Section 753, do hereby certify that the foregoing pages

6 1-23, inclusive, comprise 4. fUlly, true and correct: transeript

7 taken in the matter of the United States of America versus

8 Phanideep Karnati, 19-cr-20026 on Thursday, September 26, 2019.

 

9
10
11 /s/Merilyn J. Jones
Merilyn J. Jones, CSR, RPR
12 Federal Official Reporter
231 W. Lafayette Boulevard
13 Detroit, Michigan 48226

14 Date: November 7, 2019
15
16
La
18
19
20
21
22
23
24

25

 

 

 
